             Case 1:20-cv-03325-AT Document 35 Filed 05/03/20 Page 1 of 5

ADVOCATES FOR JUSTICE
A Public Interest Organization
                                                                                                 www.advocatesforjustice.net


225 Broadway, Suite 1902                                                                      Elizabeth Turner
New York, NY 10007                                                                             Executive Director
                                                                                              Arthur Z. Schwartz, Esq.
TEL: 212-285-1400                                                                              Lead Attorney
FAX: 212-285-1410                                                                              President, Board of Directors

info@advocatesforjustice.net




                                                                May 3, 2020

Hon. Analisa Torres
United States District Court
500 Pearl Street
New York, New York

                  Re:      Yang, et al. v. New York State Board of Elections, et al.
                           Case No. 20-cv-03325 (AT)

Dear Judge Torres:

        We write to briefly, and principally, to address some major factual inaccuracies asserted
in Robert Brehm’s Declaration in Opposition to the Motion for A Preliminary Injunction (ECF
27) which are then relied on by the Attorney General in making her argument in Defendants’
Memorandum of Law in Opposition. (ECF 32). I assert the facts below from personal
knowledge, having served as counsel to Bernie Sanders Presidential Campaign in New York in
2016, and as one of two primary liaisons to the State Democratic Committee in the selection of
all delegates that year. In 2020 I have played an informal advisory role on the same issues.

Factual Corrections:

Defendants make two core factual misstatements: 1 (A) claiming wrongly that vote totals "are not
determinative" and (B) claiming that Sanders and Biden have reached an agreement with regard
to delegates. These are easily addressed.



1
         Beyond this note that they exist, this letter will not address a number of legally misleading or misguided
arguments that Defendants make as a result of their skewed version of the facts, since this letter is not intended to be
a Memo of Law in Reply. Compare, for example, ECF 32 at 2-3 (“there is no actual harm to the proposed Plaintiff-
Intervenors caused by a presidential primary not being held”) with Kurzon v. Democratic Nat'l Comm., 197 F. Supp.
3d 638, 642 (S.D.N.Y. 2016) (“Though Defendants contend that Kurzon lacks standing due to the unlikelihood that
his preferred candidate, Senator Sanders, will earn the party's nomination in any event, his injury lies not in the
result of the nomination process, but rather in his right to participate fully in that process. He therefore has
standing to bring this action.”) (emphasis added, citations omitted). The facts, as we set out here, make it clear that
the Intervenor-Plaintiffs, as voters, as Delegate Candidates, and as members of the State Democratic Committee,
have suffered injury as a result of the cancellation of the Presidential Primary.
                 Case 1:20-cv-03325-AT Document 35 Filed 05/03/20 Page 2 of 5
ADVOCATES FOR JUSTICE
A Public Interest Organization

      Hon. Analisa Torres
      Page 2


      A.
      The Democratic Convention Delegates elected from each Congressional District are bound by
      law, and by NY State Democratic Party Rules, to be those delegates who are elected to that
      position. Ranked, by the Board of Elections, by order of the number of votes they received in the
      primary. I have provided a more detailed description of the complex rules and process following
      my signature, a description which I can attest to by personal knowledge, having been counsel to
      the Sanders campaign in 2016. The core point is this: the votes for individual delegates do,
      definitively (in a manner set out by pre-agreed upon rules), determine which delegates can attend
      the Convention, erve on Convention Commitees, vote on the Party Platform, and vote for a Vice-
      Presidential candidate. Defendants are mistaken in asserting otherwise.

      For instance, if Bernie were to win 4 of 8 delegates in CD-12, those four individuals would be
      from the delegate slate that qualified for the ballot, and (subject to gender-equality related rules)
      those delegates would be those with the most votes. Neither the Party nor Sanders would have
      the power to un-elect a delegate who received the most votes.

      B.

      Defendants also misstate the nature of the Sanders and Biden statement relating to delegates.
      Although Sanders and Biden have come to an agreement with regard to statewide delegates
      already allocated in previous contests, they did not come to any agreement with regard to the
      New York delegation, because the allocation of delegates in all other states were determined by
      popular vote. In fact, the Biden-Sanders joint statement acknowledged that New York might be
      stripped of its delegates entirely for its illegal cancellation of the primary 2. Thus, particularly as
      concerns the Intervenor Plaintiffs as voters, the Defendants’ actions present a probably risk that
      they – and all registered Democrats in New York – will be deprived of any voice in the primary.
      Voters are the correct plaintiff to assert that harm.

      Additionally, even if Sanders and Biden reach an agreement on sending New York delegates to
      the Convention and those delegates are delegates aligned to Sanders, there is no guarantee that
      those delegates will be the same individuals who petitioned, campaigned, and duly qualified for

      2
       See Seitz-Wald, Alex [@aseitzwald], Twitter (April 30, 2020), (Official Statement, stating that
      Biden and Sanders are committed to working together to ensure representation for Senator
      Sanders in the New York delegation "if the state remains eligible for delegates[.]") (emphasis
      added). Retrieved from https://twitter.com/aseitzwald/status/1255870024402812928/photo/1.

      See also Montellaro, Zach, “Sanders, Biden reach convention compromise,” POLITICO,
      (“Sanders’ campaign harshly condemned the move... Jeff Weaver, a senior adviser to Sanders,
      called for the state to be stripped of its delegates. The memo circulated on Thursday alludes to
      that possibility.”). Retrieved from https://www.politico.com/news/2020/04/30/biden-sanders-
      convention-delegates-226208
                Case 1:20-cv-03325-AT Document 35 Filed 05/03/20 Page 3 of 5
ADVOCATES FOR JUSTICE
A Public Interest Organization

      Hon. Analisa Torres
      Page 3


      the ballot. They will likely be appointed by the New York State Democratic Committee and will
      be a combination of elected and party officials and donors.

      C.

      These facts make it clear why this Court must apply strict scrutiny under the First Amendment,
      and under the NY State Constitution, Article I and Article II, Section1. See In re Zierbel, 102
      Misc. 626 (Sup Ct Erie County, 1918). (“No action by or failure to act on the part of the
      Legislature, in our opinion, can impair the rights of such voters. The Legislature ‘may provide
      the manner in which and the time and place at which such absent electors may vote,’ and in so
      far as the Legislature covers the subject that legislation beyond question governs, but the right to
      vote is not dependent on legislative action.”).



                                                           Respectfully submitted,

                                                           /s/ Arthur Z. Schwartz

                                                           Arthur Z. Schwartz
                                                           Advocates for Justice

                                                           Elena L. Cohen
                                                           J. Remy Green
                                                           Jonathan Wallace, of counsel
                                                           Cohen&Green P.L.L.C.




      cc:    All Counsel
                Case 1:20-cv-03325-AT Document 35 Filed 05/03/20 Page 4 of 5
ADVOCATES FOR JUSTICE
A Public Interest Organization

      Hon. Analisa Torres
      Page 4


      Appendix on the Delegate Selection Process.

              In Paragraphs 38-42 of the Proposed Intervenor’s Complaint Intervenor-Plaintiffs discuss
      the relevant sections of the 2020 Delegate Selection Plan of the New York State Democratic
      Committee (Exhibit A), which the NY State Board of Elections, prior to April 27, 2020, as a
      matter of policy and law had agreed to adhere to.

             There was a two-part process that was followed. In sum, with limited exceptions
      provided by rules agreed in advance, the primary election does determine which delegates attend
      the convention. The Defendants’ arguments otherwise are factually incorrect.

              The first involved election of 184 Congressional District level delegates. That process
      started with any eligible enrolled Democrat (eligible being defined by residency in a
      Congressional District), who filed a form with the Board of Election and the State Democratic
      Committtee pledged to a candidate (Exhibit A page 13) being able to petition for placement on
      the Presidential Primary ballot as a delegate candidate. 500 signatures of enrolled Democrats in a
      Congressional District were needed to qualify. (Exhibit A page 14). The Presidential candidates
      could reject anyone who qualified. (Exhibit A page 15).

              The Presidential candidates had their own requirements to get on the ballot. (Exhibit A,
      pages 9-10). Once that candidate submitted 5000 signatures from enrolled Democrats the rules
      state: “Any eligible candidate who is named as a Presidential Candidate in a timely and legally
      sufficient designating petition shall appear as a Candidate on the Primary ballot throughout
      the State unless that individual files a declination of candidacy with the State Board [which
      must be done within 3 days].”

              The state presidential primary serves to decide the allocation of delegates. Any candidate
      who gets 15% of more of the vote statewide can then be allocated Congressional level delegates,
      with the number dependent on the vote in each Congressional District. Each Congressional
      District has an allocated total number of delegate slots, between 6 and 8 (Ex. A page 12). The
      primary vote is reported per Congressional District. The number of delegates pledged to a
      candidate who are elected is decided by the percentage of the vote that that candidate received in
      the Congressional District. If, for example, one candidate got 75% of the delegates in that
      Congressional District; so in the 5th CD, which is assigned 8 delegates, that candidate would win
      6.(Ex. A. page 16)

             Proceeding with that example, who among the 6 gets elected is subject to additional rules
      designed to make sure that there is “gender equality.” (Ex. A pages 16-17). Critically: the
      delegates always are the ones with the most votes withing their gender group (and non-
      binary delegates receiving the most votes are simply placed on the slate).
                Case 1:20-cv-03325-AT Document 35 Filed 05/03/20 Page 5 of 5
ADVOCATES FOR JUSTICE
A Public Interest Organization

      Hon. Analisa Torres
      Page 5


              In the second step, there are additional delegates allocated in proportion to the statewide
      vote, Pledged Party Leaders and Elected Official Delegates (PLEOs)(Ex. A pages 19-21)
      (approximately 29 people) and Pledged At-Large Delegates and Alternates (Ex. A, pages (22-24)
      (approximately 61 people). Theoretically the slate of PLEO and At Large pledged delegates
      chosen by a campaign can be rejected by the State Democratic Committee meeting in
      Convention, but that Committee cannot force a delegate on a campaign which it has not agreed
      to.

             In addition there are 46 Party Leader slots, and then slots for Senators and Congress
      Members, as well as NY State representative to the Democratic National Committee; these
      delegates are called “superdelegates,” and they have limited voting power at the Convention.

              At the Convention, all Committees, including Platform and Rules (which addresses future
      rules as well as those needed at the Convention) are proportionately assign to Presidential
      Candidate’s delegates in proportion to the number of delegates they have at the Convention. (Ex.
      A Pages 35-37).
